             Case 3:20-mj-71168-MRGD Document 4 Filed 08/27/20 Page 1 of 2



 1   DAVID H. ANGELI (pro hac vice application pending)
     EDWARD A. PIPER (Cal. Bar No. 288289)
 2   TYLER P. FRANCIS (pro hac vice application pending)
     MICHELLE H. KERIN (pro hac vice application pending)
 3   ANGELI LAW GROUP LLC
     121 SW Morrison Street, Suite 400
 4   Portland, Oregon 97204
     Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5   Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
            michelle@angelilaw.com
 6
     JOHN D. CLINE (Cal. Bar No. 237759)
 7   50 California Street, Suite 1500
     San Francisco, CA 94111
 8   Telephone: (415) 662-2260│Facsimile: (415) 662-2263
     Email: cline@johndclinelaw.com
 9
     Attorneys for Defendant Joseph Sullivan
10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14
      UNITED STATES OF AMERICA,                      Case No. 20-MJ-71168-JCS
15
                    Plaintiff,                       NOTICE OF APPEARANCE
16
             v.
17
      JOSEPH SULLIVAN,
18
                    Defendant.
19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     20-MJ-71168-JCS                            1
                Case 3:20-mj-71168-MRGD Document 4 Filed 08/27/20 Page 2 of 2



 1   TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

 2             Please take notice that John D. Cline hereby enters his appearance in the above-captioned

 3   matter as counsel for Defendant Joseph Sullivan. He respectfully requests that all pleadings,

 4   notices, orders, correspondence, and other papers in connection with this action be served upon

 5   him at:

 6             John D. Cline
               50 California Street, Suite 1500
 7             San Francisco, CA 94111
               Telephone: (415) 662-2260
 8             Facsimile: (415) 662-2263
               Email: cline@johndclinelaw.com
 9

10   DATED: August 27, 2020.

11                                                  By:    s/John D. Cline
                                                           John D. Cline
12
                                                           Attorney for Defendant Joseph Sullivan
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     20-MJ-71168-JCS                                   2
